Citation Nr: 1235514	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  09-21 919	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel




INTRODUCTION

The Veteran served on active duty from May 1967 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

A letter was sent to the Veteran and his representative in August 2012, in which it was noted that it appeared that the Veteran was presently incarcerated.  He was asked to advise VA if he was presently incarcerated and whether or not he still would like a Board hearing.  In a letter dated in August 2012, the Veteran responded that he was still incarcerated, but should be released soon.  He gave no date when he would be released.  Further he noted that he had very bad memory loss and had no idea what the appeal was about.  He asked the Board to, "Please handle my case as you determine in my best interest."  

The Board finds that the Veteran's August 2012 letter constitutes a withdrawal of his hearing request.  It is reasonable to assume that the Veteran no longer wished to participate in a hearing.  In any event, he would need to respond in the affirmative if he still wished to participate in a hearing.  As he did not affirm that he wished a hearing no further efforts to facilitate a hearing for the Veteran were required.  Indeed, the duty to assist is not a one-way street. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   The Veteran's August 2012 letter is deemed to constitute a withdrawal of his Board hearing request.  38 C.F.R. § 20.702 (2011).


FINDINGS OF FACT

1.  Entitlement to service connection for a cervical spine disability was previously denied by the RO in a rating decision dated in May 2006; the Veteran did not appeal that decision, and no new evidence pertinent to the basis of the denial of that claim was received by VA within the appeal period.

2.  New evidence received since the May 2006 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the Veteran's claim of service connection for PO cervical discectomy/fusion, DJD/DDD cervical spine (claimed as residuals of neck injury).


CONCLUSIONS OF LAW

1.  The May 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

2.  Evidence submitted to reopen the claim of entitlement of service connection for a cervical spine disability is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Given the fully favorable decision contained herein, the Board finds that discussion of the VCAA notice provided to the Veteran is unnecessary, since any deficiency in the timing or content of such notice would constitute harmless error.  

The Veteran contends that his current cervical spine disabilities were caused by his military service.  

The RO earlier denied service connection for a cervical spine disability in May 2006, and notified the Veteran of the decision.  The Veteran did not file a timely notice of disagreement as to that rating decision and that decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).   The record also does not show that the Veteran submitted medical documentation, lay statements, or other evidence constituting new and material evidence within the one-year appeal period.  38 C.F.R. § 3.156(b) (2011).  

As to reopening prior final rating decisions, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.   New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v Principi, 3 Vet. App. 510, 512-13.  The Board is required to give consideration to all of the evidence received since the initial denial of the claims in the May 2006 rating decision in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, such as arthritis, will be presumed to have been incurred in service if it is manifested to a compensable degree within the first year following separation from active duty.   38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In summary, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).   In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above criteria in mind, the Board notes that the May 2006 rating decision denied the claim of service connection for residuals of a neck injury because the Veteran failed to respond to the RO's request for evidence of a current disability,  evidence of a continuation of symptoms since service, and a medical nexus opinion.  Although the service treatment records revealed treatment for a neck injury, no permanent residuals or chronic disability was shown during service or in post service treatment records.  There was no evidence of a link between the Veteran's military service and any current neck disabilities.  

However, the Board's review of the records that have been added to the claims file since May 2006 reveals medical records diagnosing the Veteran for the first time with PO cervical discectomy/fusion, DJD/DDD cervical spine, and offering a medical nexus opinion.

In a December 2007 VAMC neurosurgery clinical treatment record the Veteran was seen for complaints of returning neck pain.  It was noted that the Veteran had recently undergone an anterior cervical discectomy; allograft fusion and plating at C5/6 and C6/7, and cervical spondylosis C5/6 and C6/7 in February 2007.  Examination revealed postoperative changes which appeared stable.  The clinician noted that in talking with the Veteran of his recollection of the initial cervical injury in 1970, it was reasonable that his current cervical spondylitic and cervical DDD changes could have more likely than not been set into motion by his neck injury in service and possibly accelerated his current cervical condition.  This opinion was noted to be based on limited information.

The Board finds the current diagnosis of PO cervical discectomy/fusion, DJD/DDD cervical spine, and medical nexus opinion indicating a possible nexus to the service injury to be both new and material evidence as defined by regulation.  See 38 C.F.R. §§ 3.156(a), 3.304(f); Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which "does not require new and material evidence as to each previously unproven element of a claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

The claim of entitlement to service connection for a cervical spine disability is therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).
ORDER

As new and material evidence has been received, the claim for entitlement to service connection for a cervical spine disability is reopened, and to that extent only, the appeal is granted.


REMAND
 
As noted above, the Board has found that new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of service connection for a cervical spine disability.  The Board also finds that additional development of the Veteran's currently reopened claim, is necessary before it can be adjudicated on the merits.  

The Veteran was afforded a VA examination in connection with his cervical spine in June 2008.  The claims file was reviewed.  The Veteran reported an injury to his cervical spine in 1969 when he reportedly fell a few feet from a helicopter landing on his back and striking the back of his neck. He denied a direct head injury but described more of a back injury with his helmet pressing on his cervical spine.  He was not evacuated but was treated over a short period of time.  

The examiner opined that the Veteran's current spine related complaints were not related to the injury of the neck while in the military which resolved itself with simple treatment.  It was noted the Veteran was normal at the time of separation from service and for many years subsequent to separation.  The examiner opined that the Veteran's cervical spine disorder was related to aging and to the degenerative process that had occurred over the years and was not related to a remote injury in service as described by the Veteran.

The Board finds that the VA examiner did not provide a clear opinion as to whether the Veteran's cervical spine disability was directly related to the service accident in which the neck was injured.  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran has been incarcerated at the Federal Correctional Institution
Forth Worth, Texas, 76119.  The RO should attempts to obtain medical treatment records of the Veteran's cervical spine from the prison facility.  Current procedures prescribed in 38 C.F.R. § 3.159(c) should be followed with respect to requesting records from both private and Federal facilities in attempting to obtain, and associate with the claims file, relevant records from the prison healthcare facility.

 Under these circumstances, the Veteran should be provided a new examination and opinions as to whether a current cervical spine disability is related to service.  See 38 C.F.R. § 3.159(c) (4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).   Attempts should be made to afford the Veteran his requisite examination, including attempting to locate a suitable facility within the State of Texas for examination, or, if such examination location is not feasible, requesting a statement from the prison physician.

Finally, the Board observes that the Veteran submitted a statement in August 2012 indicating that he expected to be "released soon."  Prior to the development related to examination, the RO/AMC should confirm that the Veteran remains incarcerated. If not, the examination may be scheduled using the normal VA procedures.

Accordingly, this portion of the appeal is REMANDED for the following actions:

1. Confirm whether or not the Veteran remains incarcerated. 

2.  Contact the Veteran and ask him to identify all VA and non-VA clinicians who treated his PO cervical discectomy/fusion, DJD/DDD cervical spine from June 2008 to the present time.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already. A copy of any records obtained, to include a negative reply, should be included in the claims file. 

3.  The RO/AMC should obtain and associate with the claims folder the clinical records from the prison healthcare system for the Veteran's period of incarceration.  

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should attempt to schedule the Veteran for VA examination to assess the nature and etiology of any current cervical spine disabilities.  If the Veteran remains incarcerated, and if possible, the examination should be scheduled in a facility within the state lines of Texas so that the prison officials may be asked to transport him to the facility for examination within their guidelines.  If the Veteran is no longer incarcerated, then no special action as to the examination venue need be taken. And, if the Veteran is incarcerated, but transportation to an appropriate facility in Texas is not possible, then the examination question should be asked of a prison physician, if possible.

For the sake of clarity, the Board notes its examination directive, below:

Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of cervical spine disabilities.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.   The examiner must record all pertinent medical complaints, symptoms, and clinical findings in detail, and must review the results of any testing prior to completion of the report.  All diagnostic studies deemed warranted by the examiner and all pertinent diagnoses pertaining to the cervical spine should be fully set forth.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to address the following question and to provide a rationale for the opinion offered.  

Is it at least as likely as not (50 percent or greater probability) that any cervical spine disability, now present originated in service or within the one-year period immediately after service separation or is otherwise attributable to military service? 

A complete rationale for all opinions must be provided.

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

5.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if service connection for a cervical spine disability may be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  The Veteran should be afforded a VA examination by an appropriate VA examiner 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


